           Case 1:20-cr-00221-DAD-BAM Document 32 Filed 09/21/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00221-DAD-BAM
12                                Plaintiff,            STIPULATION TO CONTINUE CHANGE OF
                                                        PLEA, AND EXCLUDE TIME UNDER SPEEDY
13                         v.                           TRIAL ACT; FINDINGS AND ORDER
14   TANNER JOEL HERNANDEZ-FIELDS,                      DATE: September 27, 2021
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Dale A. Drozd
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for change of plea on September 27, 2021.

21          2.     By this stipulation, defendant now moves to continue the change of plea to October 25,

22 2021, and to exclude time between September 27, 2021, and October 25, 2021, under 18 U.S.C.

23 § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes numerous reports, search warrants, recorded statements, and electronic devices. All of

27          this discovery has been either produced directly to counsel and/or made available for inspection

28          and copying.

                                                        1
30
         Case 1:20-cr-00221-DAD-BAM Document 32 Filed 09/21/21 Page 2 of 3


 1              b)      Counsel for defendant desires additional time to consult with his client, to review

 2       the current charges, to conduct investigation and research related to the charges including

 3       mitigation information for sentencing, and to prepare his client for the change of plea.

 4              c)      In particular, defendant remains in COVID-19 quarantine at the Fresno County

 5       Jail. This quarantine has prevented counsel for defendant from completing his review of the plea

 6       agreement with his client, answering any questions, and obtaining a signature to the plea. The

 7       defense thus cannot proceed as planned on September 27, 2021.

 8              d)      Counsel for defendant believes that failure to grant the above-requested

 9       continuance would deny him the reasonable time necessary for effective preparation, taking into

10       account the exercise of due diligence.

11              e)      The government does not object to the continuance.

12              f)      Based on the above-stated findings, the ends of justice served by continuing the

13       case as requested outweigh the interest of the public and the defendant in a trial within the

14       original date prescribed by the Speedy Trial Act.

15              g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16       et seq., within which trial must commence, the time period of September 27, 2021 to October 25,

17       2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18       T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19       of the Court’s finding that the ends of justice served by taking such action outweigh the best

20       interest of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

                                                       2
30
           Case 1:20-cr-00221-DAD-BAM Document 32 Filed 09/21/21 Page 3 of 3


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 21, 2021                               PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ LAURA D. WITHERS
 9                                                           LAURA D. WITHERS
                                                             Assistant United States Attorney
10

11
     Dated: September 21, 2021                               /s/ DOUGLAS C. FOSTER
12                                                           DOUGLAS C. FOSTER
13                                                           Counsel for Defendant
                                                             TANNER JOEL HERNANDEZ-
14                                                           FIELDS

15

16                                                   ORDER

17 IT IS SO ORDERED.

18      Dated:    September 21, 2021
19                                                    UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28

                                                         3
30
